DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 
Applicant has amended the claims. However, such amendments are not sufficient to overcome all 112 issues.
As to the art rejection applicant asserts “that Petrek does not teach that a length of the thin shaft portion is shorter than a stroke of the thick shaft portion, as required by independent claims 1, and 12 of the present application.”
“By contrast, as depicted in annotated Figs. 3-8 of Petrek, included below, the length d3 of the lower segment 322 corresponds to the “thin shaft portion.” Since the lower segment 322 does not move posterior to the lower seal ring 318, the “stroke of the thick shaft portion” d(D) is representative of the movement of the lower segment 322 between Figs. 4 and 5 and 7 and 8. Thus, Pertrek discloses a length of stroke d(D) that is clearly shorter than the length of “thin shaft portion” d3.”
The examiner disagrees. As previously noted in the prior Office Action a “stroke” is not a structural element. (See claim interpretations”. A stroke is a distance that may choose to move the plunger. Here, there is definitive numerical distance of a stroke to compare any length of the shaft portion (that is also not defined by any numerical value of length). 

Furthermore, there is nothing precluding one from manufacturing each of the thick and thin shaft portions to different lengths as desired. This would be a design choice that would be well within the common sense, predictability, and routine skill of one of ordinary skill in the art because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. For example, see the different design of the structures in Figures 9-11.
It is noted that applicant only choose to refer to figures 3-8 in the arguments. However, in prior Office Action, the rejection addresses such recitation in reference to figures 9-11 that applicant has not addressed in the response.
The claims remain rejected as given herein.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention (of claims 1, 3-7, and 9-11) is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
	Although claims 1 and 7 mentions dispensing tip(s), the dispensing tip(s) is not positively claimed as element of the invention. It is an article intended to be worked upon. 
	It is noted that the term “region” is relatively broad and not defined by any dimensions nor structural boundaries within the claim. There is no indication as to what constitutes is require of each of the respective regions.
	It is noted that a stroke is not structure and is not defined as being any numerical distance value. A stroke can be any length value one desires.  
	It is noted that the term “or” provides for alternatives not requirements.  
As to claim 7, it is noted that the reagents, specimens, a dispensing tip (of tip storing unit), liquid are not elements of the invention but are articles/materials intended to be worked upon.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tip storing unit for…”; “driving unit for…”; and “nozzle moving mechanism capable of…” in claim 7.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
As to claims 3 and 9, it is unclear it is unclear how the last paragraph further structurally defines the invention. It is unclear how one would assess what was used, considered, or not “in part” or otherwise to “determine” a length of the floating region or what the decision or choice to select to manufacture a length of the floating region was determined upon by who or what. the length of the floating region is just a length. Once the device is manufactured one would be able to look at device and say what such length “was determined  based on in part on” or otherwise”. It is presumed that applicant intends for the length of the floating region to be defined by a length between the first and second airtight seal members in the axial direction.
Claim 4 recites the limitation "the axial direction of the guide portion" in next-to-last line.  There is insufficient antecedent basis for this limitation in the claim. It is presumed that is meant to be the same axial direction as provided for in the prior paragraph and that recited in claim 1. Therefore, it appears if the phrase should read as “extends in the axial direction, ….”
It is noted that for communication clause is directed to a condition as indicated by the “when” clause. Such condition is never required to ever occur. The claim is directed to a device not a process of such. 
As to claim 5, it is unclear what is the structural meant by the phrases “as a first end” and “as a second ends”…ends of what. The respective holes are not ends. The claim is not consistent with the publication nor drawings. See for example paragraph 0099 of the publication and Figure 3.  The amendment is new matter. 
As to claim 6, it is unclear what length of the plunger applicant is attempting to define because the respective “positions” do not appear to be structures. For example, it is unclear if a “a starting position” is intended to be some relative location before moving the plunger of 
As to claim 7, it is unclear if applicant intends for the device to comprise a stage. Reciting that a container group is disposed on a stage…does not require such stage to be an element of the invention. If applicant intends for the invention to comprise as stage then it is suggest that the claim be amended to:
a stage; 
a container group disposed on the stage; the container group including… 
It is noted that phrase “one or more” only requires one because “or more” is an alternative.
It is unclear which dispensing cylinders are being referenced by the phrase “each dispensing cylinder” employed throughout the claims because claim 7 previously recites “one or more”. Therefore, it appears as if the phrase should read as “each of the one or more dispensing cylinders”. Consistent terminology should be employed through out the claims.  
It is noted that the claim is directed to a device. However, it is unclear what is the relative structural connectivity of each of the positively claim elements relative to each other. For example it is unclear what is the structural nexus/connectivity of the container group, tip storing unit, one more dispensing cylinders, dispensing head (and elements of such)  relative to each other because none of the prior are required to be structurally connected to each other. A group of unconnected structures do not define a single device. They are a list of parts that can be used together. The same is applicable to the further elements of the dispensing head. There is no structurally connectivity provided for between the nozzle arrangement, suction discharge driving unit, and nozzle moving mechanism. 
It is unclear how the dispensing head can comprise a nozzle arrangement including the one or more nozzles of the one or more dispensing cylinders, but the dispensing head is not required to comprise the one or more dispensing cylinders. This not consistent with the drawings nor specification. 
Applicant has amended claim 7, but fails to provide for where each of the amendments are supported within the specification. 
It is unclear how the device as claimed can function as intended because applicant has elected to only claim the minute amount/large amount judgement and instruction unit.  However, according to the specification it is an element of the CPU+program+memory 60 (that includes other components in order for the device to be cable of functioning as intended), but the claim does not indicate such. Such judgement and instruction unit is not capable of operating alone as implied in the claim. Therefore, it is unclear how the device as claimed with 
It is unclear what is meant by “receive a first instruction to suck and discharge a predetermined amount of liquid to the one or more dispensing tips”. It appears that applicant is claiming that the judgement and instruction unit receives an instruction that is meant to be sent and/or received by the one or more dispensing tips. This is not consistent with the specification. Furthermore, there is no description of the judgement and instruction unit receiving any second instruction  (which is not specified in the claim) any determination based upon such. Furthermore, the examiner fails locate support of the last two “responsive paragraphs of the judgement and instruction unit providing any instructions to the suction/discharge driving unit as recited. This appears to be new matter. If applicant disagrees. It is hereby requested that applicant provide for the specific text of the original specification that describes such. 
The terms "minute" and “large” amounts in claims 7 and 12-15, respectively are relative terms which renders the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There are no numerical values provided for in the claim that allows one to ascertain what amounts are considered as “minute” and “large”. What may be considered as “minute” and “large” to one person may not be considered as such to another. 
It is noted that claims 9 and 10, are the same or similar to claims 3 and 4. Therefore, the claims are rejected for the same reasons given above relative to claims 3 and 4.
Claims 9-11 recite “the dispensing cylinder”. It is unclear which/dispensing cylinder is being referenced by the phrase.  
As to claim 11, it is noted that applicant is attempting to define the device relative to a condition as indicated by the “when” clause. Such condition is never required to ever occur. Therefore, it is unclear how the condition further structurally limits the invention. The invention will remain structurally defined by the positively claimed elements whether or not the condition is ever performed. Furthermore, it is unclear what is meant by “responsive to lowering”. This not consistent with the specification. According to the publication at paragraph 0059. If applicant intends to recited that the tip detachment occurs via the tip detaching mechanism being lowered by the suction/discharge driving unit, then the claim should provide for such.  
Claims 12 and 14-15 employ the same or similar language as claims 7, 10-11 above. See prior applicable rejections.
As to claim 12, the preamble is confusing because it appears as if applicant is attempting to define a dispensing cylinder rather than a method. It appears as if the preamble should read as: “A dispensing method using the dispensing cylinder of claim 1, the method comprising:”
It is noted that the claim does not specify who/what is required to perform each of the steps. For example, there is no indication as to who/what performs the receiving, determining, and attaching steps.  It is noted that one can perform the receiving, determining, and attaching steps manually and or mentally, visually with one’s own eyes or other means and choose to aspirate and dispensing amounts of liquid that are subjectively considered as (judged to be) “minute” or “large”.
Furthermore, it is noted that the dispensing tip is not some electrical component nor otherwise that is capable of receiving, giving, and executing any instructions received from anyone or anything. While the specification is enabled for a device including various components including mechanical components (moveable components, pressure devices, etc.) that can be controlled automatically via a computer and electronics, it is noted that a dispensing alone is not capable of providing for any pressure to suck and discharge any amount of liquid as indicated in the claim.  Therefore, it is unclear how the method of claims 12-15 can be performed as claimed. 
Claim 14 is the same or similar to claim 4. Therefore, applicant should see all remarks, rejections directed to claim 4 that are also applicable to claim 14. 
As to claim 15, it is  noted that there is no detaching mechanism/member provided for in the claim. It is noted that a “top/center dead center” is not a structural element, but is a position where the plunger can be located.  Therefore, it is unclear how lowering the thick shaft portion of the plunger to some “dead center” position will result in detachment of the dispensing tip. Furthermore, the examiner fails to locate any description of such within the originally filed specification. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 5, 7, and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner fails to locate any description for the claims as currently drafted. As to claim 5, as noted above the respective holes are not ends. The claim is not consistent with the publication nor drawings. As stated above relative to claim 7 and 9-15, it appears that applicant is claiming that the judgement and instruction unit receives an instruction that is meant to be sent and/or received by the one or more dispensing tips. This is not consistent with the specification. Furthermore, there is no description of the judgement and instruction unit receiving any second instruction  (which is not specified in the claim) any determination based upon such. Furthermore, the examiner fails locate support of the last two “responsive paragraphs of the judgement and instruction unit providing any instructions to the suction/discharge driving unit as recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Petrek et al., US 2015/0209777.
Petrek (at paragraph 74-81, figure 9-11) discloses:
A dispensing cylinder ("wide upper end" 912 + "narrower lower end" 914) comprising:
 a cylinder having a cavity ("cylindrical upper chamber" 916 + "lower chamber" 918) therein;
a nozzle ("lower chamber" 918, figure 9) provided at one end of the cylinder, having ° a through hole communicating with the cavity and extending in an axial direction of the cavity, and making a dispensing tip attachable to an outside thereof; and
a plunger (piston" 924) provided so as to be slidable in the cavity in the axial direction (paragraph 77),
wherein the cavity has a large diameter region having a large diameter inner peripheral surface ("cylindrical upper chamber" 916) and a small diameter region ("lower chamber" 918) provided so as to be closer to the nozzle than the large diameter region (figure 9) and having a small diameter inner peripheral surface (figure 9),
the plunger has a thick shaft portion ("upper seal ring" 926) provided so as to be slidable in the large diameter region (figure 9) and a thin shaft portion ("lower seal ring" 928) protruding from a distal end of the thick shaft portion in the axial direction (figure 6) and provided so as to be slidable in the small diameter region (figure 9),

the cavity has a floating region (region near "upper groove" 920), in which the thick shaft portion is floatable in the axial direction (see paragraph 2), between the large diameter region and the small diameter region.
The large diameter region of the cavity is considered to run along the whole "wide upper end" 912. The floating region is located between the top of the "wide upper end" and the lower chamber" 918. The floating region is therefore located between the large diameter region and the small diameter region.
In figures 9-11, it can be seen that the thin shaft portion runs from 930-932 and that the stroke of the thick shaft portion runs from 930-934. The stroke of the thick portion plunger 926 is therefore longer than the thin shaft portion 928.  
As to claims 12-13, and 15, the reference discloses a device as claimed in claim 1 and  
a dispensing method using such device, the method comprising:
a judgement step of judging, in a case where an instruction to suck or discharge a predetermined amount of liquid is made to the dispensing tip, whether the predetermined amount is a minute amount or a large amount ;
 an attachment step of attaching the dispensing tip to the nozzle of the dispensing cylinder according to claim 1 (paragraph 77);
a minute amount suction and discharge step of sucking and discharging the minute amount of liquid to the dispensing tip by locating the thin shaft portion of the plunger of the dispensing cylinder in a minute amount suction and discharge section in which the thin shaft 
a large amount suction and discharge step of sucking and discharging the large amount of liquid to the dispensing tip by locating the thick shaft portion of the plunger in a large amount suction and discharge section in which the thick shaft portion is slidable in the large diameter region, to slide the thick shaft portion by a distance corresponding to the predetermined amount in a case where the predetermined amount is judged to be a large amount (figure 10).
If a minute amount needs to be sucked or blown out, the pipette operates as shown in figure 9-10.
If a large amount needs to be discharged, such as in the case of a blowout stroke with the aim of removing droplets and adhering films of liquid from a pipette tip (see D1, paragraph 80), then the pipetted operates as shown in figure 11.
It is implicit that the skilled man operating the pipette judges whether he would like to suck a minute amount (for normal operation) and/or expel a large amount (for a blowout stroke). See also prior remarks/rejections above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrek et al., US 2015/0209777 as applied above, and further in view of Maeda, US 6,589,483.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 	
Petrek does not disclose a dispensing device comprising a tip storing and a dispensing head comprising a nozzle arrangement, a suction/discharge unit, a nozzle moving mechanism, and a judgement and instruction unit.
Maeda discloses  a liquid dispenser characterized by a dispensing head which is movable upward and downward as a whole and comprises a plurality of plungers supported by a plunger plate, drive means for moving the plunger plate upward and downward, a plurality of cylinders in which the plungers slidably fit, and a plurality of nozzles arranged at the lower ends of the cylinders and having configurations adapted to engage airtightly with holes for holding specific dispensing tips, the plurality of nozzles being supported by a single nozzle holder, which is built to be detachable from said dispensing head. (Abstract). 
The apparatus includes a horizontal base 1 and a housing frame of upright support 2. The horizontal base 1 carries an X stage 3 movably in the X direction, and the X stage 3 supports thereon a Y stage 5 movably in the Y direction. The Y stage 5 in turn carries, by means of a 
The dispense head comprises a nozzle arrangement unit including nozzle holder 97 and nozzles 99/101 (column 5, lines 9, 16, 26); a suction/discharge driving unit (motor 79, shaft 83, pulley 85, screw 89, plunger plate 91) for moving the plungers (Figures 2 and 4); a nozzle moving mechanism defined by the Z-axis motor and other structures (column 4, lines 17-27; figure 2); and a tip detaching mechanism (eject plate 123, eject springs, 125, etc. column lines 56 – column 6, line 17).   The device also includes a controller 35 and control console. 
It would have been within the common sense, predictability, and routine skill and knowledge of one of ordinary skill in the art to recognize that a dispensing cylinder as taught by Petrek may be employed with the device as taught by Maeda and the device automated, programmed to control the operation of the device to perform suction and dispensing of liquid to and from the containers via different dispensing tips since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roach; David J. et al.; Bevirt; JoeBen et al.; and Salomaa; Kari et al. disclose devices comprising pistons/plungers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/             Primary Examiner, Art Unit 1798